Title: To Thomas Jefferson from James Madison, 16 August 1824
From: Madison, James
To: Jefferson, Thomas


                        Dr Sir
                        
                            Montpellier
                            Aug 16. 1824
                        
                    I acknowledged in my last yours of the 8th and now return the letters of Mr Gilmer & Mr Rush inclosed in it. It would be matter of much regret if insanity should befall such a man as Ivory; but it is to hoped his condition will be fixed before he leaves Engd or rather before any engagement of him. I hope Mr Gilmer will be able to avoid also men much advanced in life. After a certain age they will be less flexible to our manners, and the sooner lost by death or debility. A limitation to a suitable age furnishes a convenient reply to domestic applicants beyond it.The cheapness of the Polyglott in Boston is very tempting. But considering the ticklish footing on which we are with the Assembly and the chance that the article may remain unsold, it may be best to suspend  the purchase till we can decide more understandingly. I observe in the London Catalogue of Longman & Co. in 1816, there are several copies of Walton’s Polyglott, one of which in 6 vol: is at £42. Sterlg noted as the “Republican” Copy, because patronized by Cromwell & his Council. You have I presume this Catalogue: if not I will send it.I will endeavor to make out a list of Theological works; but am less qualified for the task than you seem to think; and fear also that my Catalogues are less copious than might be wished. There is a difficulty in marking the proper limit to so inexhaustible a chapter, whether with a view to the Library in its infant or more mature state.Health & all other happiness
                        James Madison
                    